    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    SOPHIE H.,

                                  Plaintiff,                                     No. 5:18-CV-375
                                                                                 (CFH)
                    v.

    ANDREW SAUL,1

                                   Defendant.


    APPEARANCES:                                          OF COUNSEL:

    Olinsky Law Group                                     HOWARD D. OLINKSY, ESQ.
    300 S. State Street
    Suite 420
    Syracuse, New York 13202
    Attorney for Plaintiff

    Social Security Administration                        ELIZABETH D. ROTHSTEIN, ESQ.
    Office of Regional General Counsel                    Special Assistant U.S. Attorney
    Region II
    26 Federal Plaza - Room 3904
    New York, New York 10278
    Attorney for the Commissioner

    CHRISTIAN F. HUMMEL
    U.S. MAGISTRATE JUDGE

                              MEMORANDUM-DECISION AND ORDER

            Plaintiff Sophie H. brings this action pursuant to 42 U.S.C. § 405(g) seeking

    review of a decision by the Commissioner of Social Security (“the Commissioner”)

    denying her applications for disability insurance benefits and supplemental security




       1
        Andrew Saul was appointed Commissioner of Social Security, and has been substituted as the
defendant in this action.
     income (“SSI”) benefits. Dkt. No. 1 (“Comp.”).2 Plaintiff moves for a finding of disability

     or a remand for a further hearing, and the Commissioner cross moves for a judgment on

     the pleadings. Dkt. Nos. 9, 12. For the following reasons, the determination of the

     Commissioner is affirmed.



                                                  I. Background

             Plaintiff was born in 1966, and obtained her Associate’s Degree. T. 20, 57.3 She

     lives by herself in an apartment. Id. at 60. Plaintiff previously worked as a data entry

     clerk and a cashier at Wegmans. Id. at 58.

             On November 4, 2014, plaintiff protectively filed a Title XVI application for SSI

     benefits. T. 193. Plaintiff also protectively filed a Title II application for disability

     benefits. Id. at 199. Both applications alleged an onset date of March 1, 2014, but

     plaintiff later amended that date to May 24, 2014. Id. at 52-53. The applications were

     initially denied on February 12, 2015. Id. at 108. Plaintiff requested a hearing, and a

     hearing was held on February 8, 2017 before Administrative Law Judge (“ALJ”) Kenneth

     Theurer. Id. at 48-81, 117-18. On March 29, 2017, ALJ T heurer issued an unfavorable

     decision. Id. at 10-22. On January 25, 2018, the Appeals Council denied plaintif f’s

     request for review, making the ALJ’s findings the final determination of the



        2
         Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. Dkt. No. 5.

        3
         “T.” followed by a number refers to the pages of the administrative transcript filed by the
Commissioner. Dkt. No. 8. Citations refer to the pagination in the bottom right-hand corner of the
administrative transcript, not the pagination generated by CM/ECF.

                                                           2
Commissioner. Id. at 1-3. Plaintiff commenced this action on March 27, 2018. See

Compl.



                                      II. Discussion

                                 A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that in

the record one can find “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir. 2004)

(citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations omitted)). The

substantial evidence standard is “a very deferential standard of review . . . . [This] means

once an ALJ finds facts, we can reject [them] only if a reasonable factfinder would have

to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683 F.3d 443, 448 (2d Cir.

2012) (internal quotations marks omitted). Where there is reasonable doubt as to

whether the Commissioner applied the proper legal standards, the decision should not

be affirmed even though the ultimate conclusion is arguably supported by substantial

evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148 (N.D.N.Y. 1999) (citing


                                             3
Johnson, 817 F.2d at 986). However, if the correct legal standards were applied and the

ALJ’s finding is supported by substantial evidence, such finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the

court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992) (citation omitted).



                               B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available to

him or her based on his or her age, education, and work experience. Id. § 423(d)(2)(A).

Such an impairment must be supported by “medically acceptable clinical and laboratory

diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the impairments is

“based [upon] objective medical facts, diagnoses or medical opinions inferable from the

facts, subjective complaints of pain or disability, and educational background, age, and

work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB), 2006 W L 399458, at *3

(S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d 1033, 1037 (2d Cir.

1983)).


                                                4
       The Second Circuit employs a five-step analysis, based on 20 C.F.R. § 404.1520,

to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers whether
              the claimant has a “severe impairment” which significantly limits
              his [or her] physical or mental ability to do basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has an
              impairment which is listed in Appendix 1 of the regulations. If
              the claimant has such an impairment, the [Commissioner] will
              consider him [or her] disabled without considering vocational
              factors such as age, education, and work experience; the
              [Commissioner] presumes that a claimant who is afflicted with
              a “listed” impairment is unable to perform substantial gainful
              activity.

              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity to
              perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177, 1179-

80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth

step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).




                                               5
                                     C. ALJ Decision

       Applying the five-step disability sequential evaluation, the ALJ determined that

plaintiff had not engaged in substantial gainful activity since May 24, 2014, the amended

alleged onset date. T. 12. The ALJ found at step two that plaintiff had the severe

impairments of obesity, anxiety disorder, obsessive-compulsive disorder, and

depression. Id. At step three, the ALJ determ ined that plaintiff did not have an

impairment or combination of impairments that met or medically equaled the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Append ix 1. Id. at 14.

Before reaching step four, the ALJ concluded that plaintiff retained the residual

functional capacity (“RFC”) to:

              [o]ccasionally lift twenty pounds, frequently lift ten pounds, sit
              for up to six hours, stand or walk for approximately six hours in
              an eight hour day with normal breaks; occasionally climb ramps
              or stairs; never climb ladders, ropes or scaffolds; can perform
              occasional balancing, stooping, kneeling, crouching, and
              crawling. She can understand and follow simple instructions and
              directions; perform simple tasks with or without supervision; can
              maintain attention/concentration for simple tasks; regularly
              attend to a routine and maintain a schedule; can relate to and
              interact appropriately with others (coworkers, supervisors) to the
              extent necessary to carry out simple tasks. She can have no
              more than incidental contact with the public. The work would
              need to be limited to simple, routine, and repetitive tasks in a
              work environment free of fast paced production requirements;
              involving only simple, work-related decisions; with few, if any,
              work place changes.

T. 14-15. At step four, the ALJ found that plaintiff was unable to perform any past

relevant work. Id. at 20. At step five, the ALJ determined that considering plaintiff’s age,

education, work experience, and RFC, there were jobs that existed in significant



                                              6
numbers in the national economy that she could perform. Id. Thus, the ALJ determined

that plaintiff “ha[d] not been under a disability, as defined in the Social Security Act, from

May 24, 2014, through the date of this decision.” Id. at



                                       D. Arguments

       Plaintiff first argues that the RFC is not supported by substantial evidence

because the ALJ “failed to reconcile the opinion testimony of the consultative examiner

fully.” Dkt. No. 9 at 15. Relatedly, plaintiff also argues that the ALJ failed to properly

weigh the opinion evidence by granting greater weight to the consultative examiner’s

opinion than the treating psychiatric opinions. Id. at 19. Conversely, the Commissioner

argues that the ALJ’s RFC determination is supported by substantial evidence. See Dkt.

No. 12 at 7. Specifically, the Commissioner contends that the ALJ properly considered

the limitations set forth in the consultative examiner’s opinion, and that he properly

evaluated the opinions of the treating providers. Id. at 7, 10.



                              E. Relevant Medical Evidence

                               1. Christina Caldwell, Psy.D

       Plaintiff met with Dr. Caldwell on January 15, 2015 for a consultative psychiatric

evaluation. Plaintiff reported “frequent waking and a normal appetite.” T. 552. She

stated that she had some emotional problems as a child, and that she had been

depressed since high school. Id. She reported dysphoric moods, psychomotor

retardation, crying spells, loss of usual interests, diminished self esteem, diminished


                                              7
sense of pleasure, and social withdrawal. Id. at 552-53. Plaintiff denied suicidal or

homicidal ideation, plan, intent, delusions, hallucinations, or paranoia. Id. at 553. She

reported excessive apprehension, worry, restlessness, and muscle tension, as well as

occasional nightmares and flashbacks to previous jobs and being kicked out of school in

the third grade. Id. Plaintiff indicated that she suffered from panic attacks about four

times a month, which included palpitations, sweating, breathing difficulties, and

trembling. Id. She reported obsessive-compulsive symptoms that included obsessive

thoughts, obsessive fears, ruminating, hoarding things, and checking the door

repeatedly. Id. She was very anxious about blood. Id. Plaintiff further reported

concentration difficulties, short-term memory deficits, difficulty learning new material, and

losing her train of thought. Id.

       On examination, Dr. Caldwell indicated that plaintiff’s demeanor and

responsiveness to questions was cooperative. T. 553. Her manner of relating, social

skills, and overall presentation was adequate. Id. Plaintiff was dressed appropriately,

and was well groomed. Id. Her motor behavior was normal, but Dr. Caldwell observed

her “wringing her hands a lot.” Id. at 554. Plaintiff’s speech intelligibility was fluent, and

her quality of voice was clear. Id. Her expressive and receptive language was

adequate. Id. Plaintiff’s affect was anxious and tense. Id. Her mood was neutral, and

her sensorium clear. Id. Her attention and concentration was mildly impaired, and she

was unable to complete serial 3s, but completed simple calculations. Id. Plaintiff’s

recent and remote memory skills were mildly impaired. Id. She completed three out of

three objects immediately, and two out of three objects after five minutes. Id. She also


                                              8
completed four digits forward and three digits backward. Id. Plaintiff’s intellectual

functioning was average to below average, and her general fund of information was

appropriate to experience. Id. Plaintiff’s insight was fair, and her judgment was fair to

poor. Id.

       Plaintiff indicated that she needed help managing her finances. T. 554. She

reported that she did not dress, bathe, or groom herself if she was not feeling well. Id.

Plaintiff stated that she could cook, and her sister helps her with cleaning and laundry.

Id. Plaintiff’s hobbies included “the PROS program, reading, TV, music, and going to

church.” Id. at 555.

       Dr. Caldwell opined that plaintiff did not have limitations in her ability to follow and

understand simple directions and instructions. T. 555. Dr. Caldwell further opined that

plaintiff had moderate limitations in her ability to perform tasks independently, and mild

limitations in her ability to maintain attention and concentration and learn new tasks. Id.

Plaintiff had no limitations in her ability to maintain a regular schedule, but moderate to

marked limitations in her ability to make appropriate decisions and appropriately deal

with stress. Id. Plaintiff had moderate limitations in her ability to relate adequately with

others. Id. Dr. Caldwell indicated that plaintiff’s evaluation appeared “to be consistent

with psychiatric problems that may significantly interfere with her ability to function on a

daily basis.” Id. Dr. Caldwell recommended that plaintiff continue her psychological and

psychiatric treatment, and to consider intelligence testing. Id. She stated that plaintiff’s

prognosis was guarded. Id.




                                               9
                                      2. S. Juriga Ph.D.

       On January 22, 2015, Dr. S. Juriga reviewed plaintiff’s medical record. He found

that plaintiff had moderate limitations in activities of daily living; moderate limitations in

maintaining concentration, persistence, and pace; and m oderate limitations maintaining

social functioning. T. 86. He indicated that plaintiff could occasionally lift and/or carry

twenty pounds and frequently lift and/or carry ten pounds. Id. at 88. Plaintiff could

stand/walk or sit for a total of six hours in an eight-hour day. Id. She had no limitations

pushing or pulling. Id. Dr. Juriga opinion that plaintiff had no limitations in her ability to

remember locations and work-like procedures; understand and remember very short and

simple instructions; understand and remember detailed instructions; and carry out very

short and simple instructions. Id. at 89. Dr. Juriga indicated that plaintiff had sustained

concentration and persistence limitations. Id. Plaintiff was moderately limited in her

ability to maintain attention and concentration for extended periods. Id. at 90. Plaintiff

was also moderately limited in her ability to work in coordination with or in proximity to

others without being distracted by them. Id. Plaintiff had no limitations in her ability to

perform activities within a schedule, maintain regular attendance, and with punctuality.

Id. She had no limitations sustaining an ordinary routine without special supervision, or

in her ability to make simple work-related decisions. Id.

       Dr. Juriga opined that plaintiff had moderate limitations interacting appropriately

with the general public; accepting instructions and responding appropriately to criticism

from supervisors; in her ability to get along with coworkers or peers without distracting

them or exhibiting behavioral extremes; and maintaining socially appropriate behavior


                                               10
and adhering to basic standards of neatness and cleanliness. T. 90. Plaintiff had no

limitations in her ability to ask simple questions or request assistance. Dr. Juriga further

opined that plaintiff was moderately limited in her ability to respond appropriately to

changes in the work setting and traveling in unfamiliar places or using public

transportation. Id. at 90-91. Plaintiff had no limitations setting realistic goals or making

plans independently of others. Id. at 91. Dr. Juriga determined that plaintiff retained the

ability to perform semi-skilled work. Id.



                             3. Heather Henderson, PMHNP

       On April 1, 2014, Psychiatric Nurse Practitioner Heather Henderson completed a

Mental Residual Functional Capacity Questionnaire. She indicated that plaintiff suffered

from major depressive disorder, problems with social environment, and anxiety. T. 1015.

NP Henderson indicated that plaintiff had been attending psychotherapy and taking her

medications as prescribed, and reported benefit to her mood and anxiety. Id. Still,

plaintiff continued to experience depression and anxiety symptoms. Id. She indicated

that plaintiff was generally alert and oriented at appointments, and her speech was

typically fluent. Id. Her mood was often marked as depressed. Id. NP Henderson

indicated that she was unable to comment on how plaintiff’s mental or emotional

capabilities were affected by her impairments in at least eight limitation areas on the

check-box form. Id. at 1017. NP Henderson opined that plaintif f was seriously limited in

her ability to understand and remember detailed instructions; carry out detailed

instructions; set realistic goals or make plans independently of others; and deal with


                                             11
stress of semi skilled and skilled work. Id. at 1018. NP Henderson indicated that plaintif f

would be absent from work for more than four days per month. Id. at 1019.

       On February 7, 2017, NP Henderson completed a medical source statement co-

signed by Dr. David Kang. NP Henderson indicated that plaintiff’s prognosis was

guarded. T. 1103. NP Henderson opined that plaintif f was unable to meet competitive

standards in her ability to work in coordination with or proximity to others without being

unduly distracted; perform at a consistent pace without an unreasonable number and

length of rest periods; get along with co-workers or peers without unduly distracting them

or exhibiting behavioral extremes; and respond appropriately to changes in a routine

work setting. Id. at 1104. She further opined that plaintiff was seriously limited but not

precluded from remembering work-like procedures, making simple work-related

decisions, asking simple questions or requesting assistance, accepting instructions and

responding appropriately to criticism from supervisors, dealing with normal work stress,

being aware of normal hazards and taking appropriate precautions, interacting

appropriately with the general public, maintaining socially appropriate behavior, and

traveling in an unfamiliar place. Id. NP Henderson indicated that plaintif f would likely be

off task more than 20 percent of the day. Id. at 1105.



                                  4. A. Hope Williams

       A. Hope Williams, plaintiff’s treating therapist, completed a series of employability

assessment examinations beginning in October 2014 for the Onondaga County

Department of Social Services. In the October 27, 2014 assessment, Ms. Williams


                                             12
noted that plaintiff had been diagnosed with major depressive disorder, obsessive

compulsive disorder, and “R/O panic disorder.” T. 1173. She indicated that plaintiff was

very limited in her ability to understand and remember instructions and in her ability to

function in a work setting. Id. at 1174. Plaintiff was moderately limited in her ability to

carry out instructions, maintain attention and concentration, make simple decisions,

interact appropriately with others, maintain socially appropriate behavior without

exhibiting behavior extremes, and maintain basic standards of personal hygiene or

grooming. Id. Ms. Williams noted that plaintiff “tend[ed] to miss work and call[ed] in

often” and that she “ha[d] a hard time managing emotions while at work.” Id.

       In the February 5, 2015 assessment, Ms. Williams indicated that plaintiff no

longer appeared limited in her ability to understand and remember instructions, but was

very limited in her ability to make simple decisions and in her ability to function in a work

setting. T. 1180. Plaintiff was moderately limited in her ability to carry out instructions,

maintain attentions and concentration, interact appropriately with others, maintain

socially appropriate behavior without exhibiting behavioral extremes, and maintain basic

standards of personal hygiene or grooming. Id.

       In the February 22, 2016 assessment, Ms. Williams indicated that plaintiff was

moderately limited in her ability to follow, understand, and remember simple instructions

and directions; perform low stress, simple, and complex tasks independently; maintain a

schedule and attend to a daily routine; maintain concentration for rote tasks; and

function in a work setting. T. 1184. Plaintiff had no limitations interacting with others

and maintaining socially appropriate behavior without exhibiting behavior extremes and


                                             13
maintaining basic standards of personal hygiene and grooming. Id. Ms. Williams noted

that plaintiff would be unable to participate in any activities except treatment or

rehabilitations for the next six to eleven months. Id. at 1185

       In a document entitled Confidential Medical Report Psychiatric Disability, dated

August 16, 2016, Ms. Williams indicated that plaintiff’s grooming and hygiene were good.

T. 594. Her eye contact was appropriate, and her speech was fluent with logical

thoughts. Id. Plaintiff had no evidence of psychosis, and she described her mood as

“good.” Id. Ms. Williams noted that plaintiff experienced high anxiety when interacting

with large groups of people, and benefitted from increased support and direction. Id. at

595. She indicated that when plaintiff felt “overwhelmed and stressed out” it could result

in her making “impulsive decisions.” Id. Ms. Williams further indicated that plaintiff had

“good personal awareness” and “good understanding of [her] abilities and limitations.”

Id. Plaintiff had “good engagement and willingness to participate in things.” Id. Ms.

Williams further indicated that plaintiff could “become easily overwhelmed or frustrated,”

but “has learned to ask for help and voice her concerns better.” Id.

       In the October 10, 2016 assessment, Ms. Williams indicated that plaintiff was

severely limited in her ability to perform low stress, simple, and complex tasks

independently; and maintain socially appropriate behavior without exhibiting behavior

extremes. T. 1186. Plaintiff was moderately limited in her ability to follow, understand,

and remember simple instructions and directions; maintain a schedule and attend to a

daily routine; and maintain attention and concentrations for rote tasks. Id. Plaintiff had

no limitations maintaining basic standards of personal hygiene and grooming. Id. Ms.


                                             14
Williams noted that plaintiff would be unable to participate in any activities except

treatment or rehabilitations for the next six to eleven months. Id. at 1187.



            F. The ALJ’s Analysis of Opinion Evidence and Plaintiff’s RFC

       When evaluating a claim seeking disability benefits, factors to be considered by

the ALJ include objective medical facts, clinical findings, the treating physician's

diagnoses, subjective evidence of disability, and pain related by the claimant. See Harris

v. R.R. Ret. Bd., 948 F.2d 123, 126 (2d Cir.1991). Generally, more weight is given to a

treating source. Under the regulations, a treating source's opinion is entitled to

controlling weight if well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is consistent with other substantial evidence in the record. 20

C.F.R. § 404.1527(d)(2) (2005); Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). “This

rule applies equally to retrospective opinions given by treating physicians.” Campbell v.

Astrue, 596 F. Supp. 2d 445, 452 (D.Conn. 2009) (citations om itted). Before a treating

physician's opinion can be discounted, the ALJ must provide “good reasons.” Schaal v.

Apfel, 134 F.3d 496, 505 (2d Cir. 1998).

       The ALJ is required to assess the following factors in determining how much

weight to accord the physician's opinion: “(i) the frequency of examination and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

opinion; (iii) the opinion's consistency with the record as a whole; (iv) whether the opinion

is from a specialist; and (v) other relevant factors.” Schaal, 134 F.3d at 503. If other

evidence in the record conflicts with the opinion of the treating physician, this opinion will


                                             15
not be deemed controlling or conclusive, and the less consistent the opinion is, the less

weight it will be given. See Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999) (citation

omitted). Ultimately, the final determination of disability and a claimant's inability to work

rests with the Commissioner. See id. at 133-34; 20 C.F.R. § 404.1527(e) (2005).

       RFC describes what a claimant is capable of doing despite his or her

impairments, considering all relevant evidence, which consists of physical limitations,

symptoms, and other limitations beyond the symptoms. See Martone, 70 F. Supp. 2d at

150; 20 C.F.R. §§ 404.1545, 416.945. “In assessing RFC, the ALJ’s findings must

specify the functions plaintiff is capable of performing; conclusory statements regarding

plaintiff’s capabilities are not sufficient.” Martone, 70 F. Supp. 2d at 150. T he ALJ then

uses the RFC to determine whether the claimant can perform his or her past relevant

work. See New York v. Sullivan, 906 F.2d 910, 913 (2d Cir. 1990); 20 C.F.R. §§

404.1545, 416.960. If it is determined that a claimant cannot perform past relevant work,

“the burden shifts to the Commissioner to determine whether there is other work which

the claimant could perform.” Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999).

       When assessing a claimant's RFC, an ALJ is entitled to rely on opinions from both

examining and non-examining State agency medical consultants because these

consultants are qualified experts in the field of social security disability. See also Frey ex

rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary order) ("The report of

a State agency medical consultant constitutes expert opinion evidence which can be

given weight if supported by medical evidence in the record."); Little v. Colvin, No.

14-CV-0063, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) ("State agency


                                             16
physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are consistent

with the record as a whole.") (internal quotation marks omitted). “An ALJ should

consider ‘all medical opinions received regarding the claimant.’” Reider v. Colvin, No.

15-CV-6517, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting Spielberg v.

Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)); see also SSR 96-8p, 1996 W L

374184, at *7 (July 2, 1996). The factors for considering opinions from non-treating

medical sources are the same as those for assessing treating sources, with the

consideration of whether the source examined the claimant or not replacing the

consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6).



             1. Dr. Caldwell’s Opinion and Associated Stress Limitations

       The ALJ afforded “great weight” to Dr. Caldwell’s opinion due to “her

programmatic expertise,” and because “her opinion [was] supported by her examination.”

T. 16. The ALJ noted that,

              [s]pecifically, when evaluated, Dr. Caldwell noted that [plaintiff]
              was cooperative with adequate social skills, motor behavior was
              normal, eye contact was appropriate, speech intelligibility was
              fluent, thought processes was coherent and goal directed, affect
              was anxious and tense, mood was neutral, sensorium was
              clear, orientation was intact, attention and concentration was
              mildly impaired, recent and remote memory skills were mildly
              impaired, insight was fair, and judgment was fair to poor.

Id. The ALJ further noted that he “accounted for the limitations identified by Dr. Caldwell



                                              17
in limiting [plaintiff] to simple work activity in a work environment free of fast-paced

production requirements and no more than incidental contact with the public.” Id.

Plaintiff argues that, contrary to his statement that he incorporated all of Dr. Caldwell’s

limitations, “the ALJ did not adequately consider [p]laintiff’s inability to tolerate stress,

and he did not adequately incorporate limitations in the RFC to account for the moderate

to marked limitation as opined by Dr. Caldwell.” Dkt. No. 9 at 15. The Court disagrees.

       As an initial matter, the Court notes that Dr. Caldwell’s assessment that plaintiff

retained a marked limitation in her ability to deal with stress does not automatically

mandate a finding of disability. See Miller v. Berryhill, No. 6:16-CV-06467(MAT), 2017

WL 4173357, at *4 (W.D.N.Y. Sept. 20, 2017) (“[T]he Court notes that Dr. Ransom’s

opinion does not necessarily mandate a conclusion of disability due to the complete

inability to deal with stress. Other courts in this Circuit have affirmed decisions denying

benefits in cases where the record contains an opinion that the claim ant has a “marked”

limitation in performing a work-related function, such as found by Dr. Ransom.”) (citing

inter alia Fiducia v. Comm'r of Soc. Sec., No. 1:13-CV-285, 2015 W L 4078192, at *4

(N.D.N.Y. July 2, 2015) (“The fact that [claimant] was found to have a marked limitation

interacting with others does not conclusively demonstrate that she is unable to work,

particularly given the fact that the ALJ limited [her] to work that does not require more

than occasional interaction with the public and co-workers.”); see Davis v. Comm'r of

Soc. Sec., No. 17-CV-6804P, 2019 W L 1870814, at *3 (W.D.N.Y. Apr. 26, 2019)

(“Contrary to Davis’s contention, ‘marked’ limitations do not necessarily constitute an

inability to perform work.”); Perry v. Comm'r of Soc. Sec., No. 3:15-CV-0758 (GTS), 2017


                                               18
WL 5508775, at *7 (N.D.N.Y. Jan. 23, 2017), aff'd sub nom. Perry v. Berryhill, 711 F.

App'x 9 (2d Cir. 2017) (summary order) (“This Court has found that a claimant with a

marked limitation in performing a work-related function could perform that function

occasionally.”).

       The Court is cognizant that “[s]ince mental illness is defined and characterized by

maladaptive behavior, it is not unusual that the mentally impaired have difficulty

accommodating to the demands of work and work-like settings.” SSR 85-15, 1985 WL

56857, at *5 (S.S.A. 1985). “Routine or trivial demands in the workplace, such as

‘having their performance supervised, and remaining in the workplace for a full day,’ can

cause mentally impaired claimants to ‘cease to function effectively.’” Miller, 2017 WL

4173357, at *6 (quoting SSR 85-15, 1985 WL 56857, at *6). “Indeed, ‘the reaction to the

demands of work (stress) is highly individualized[.]’” Id. The Court notes that “the ALJ

included additional limitations in the RFC formulation designed to address [p]laintiff’s

difficulties in handling work-related stress.” Miller, 2017 WL 4173357, at *6. For

example, the ALJ limited plaintiff to work with “no more than incidental contact with the

public. The work would need to be limited to simple, routine, and repetitive tasks in a

work environment free of fast paced production requirements; involving only simple,

work-related decisions; with few, if any, work place changes.” T. 15; see Miller, 2017 WL

4173357, at *6. Moreover, the moderate to marked limitation opined by Dr. Caldwell is

not necessarily inconsistent with the ALJ’s RFC determination. See Miller, 2017 WL

4173357, at *5-6 (concluding that the ALJ properly considered the consultative

examiner’s opinion that the plaintiff had “moderate to marked” limitations in appropriately


                                            19
dealing with stress by restricting the plaintiff to “unskilled jobs that involve only

occasional changes in the work environment, that require her to make only occasional

work-related decisions and judgments, and do not entail teamwork or collaboration”);

Phelps v. Colvin, No. 15-257, 2017 WL 372738, at *2 (W.D. Pa. Jan. 26, 2017) (“A

limitation to occasional interaction may accommodate a marked limitation.”); Fiducia,

2015 WL 4078192, at *4 (“The fact that plaintiff was found to have a marked limitation

interacting with others does not conclusively demonstrate that she is unable to work,

particularly given the fact that the ALJ limited plaintiff to work that does not require more

than occasional interaction with the public and co-workers.”); Bush v. Comm'r of Soc.

Sec., No. 7:16-CV-1007 (GTS), 2017 WL 4621096, at *8 (N.D.N.Y. Oct. 13, 2017)

(concluding that the plaintiff could perform simple work where she retained a

moderate-to-marked limitation in her ability to deal with stress).

       To the extent that plaintiff testified that she suffered panic attacks due to her

stress or presented to the emergency room complaining of stress, see Dkt. No. 9 at 18

(citing T. 63-64, 332, 337, 346, 352), the Court concludes that this ev idence fails to

demonstrate that the ALJ failed to adequately incorporate limitations in the RFC to

account for Dr. Caldwell’s moderate to marked limitation. As the Commissioner notes,

two of the emergency room visits plaintiff cites where she presented with anxiety and

stress-related issues were prior to the relevant period, which began on May 24, 2014.

See 346 (presenting to emergency room on June 2, 2013), 352 (presenting to

emergency room on November 18, 2012). Emergency records from June 29, 2014

establish that plaintiff stated that she was “depressed” and “stressed out” because she


                                               20
     had lost her job and could not find work. T. 332. Plaintiff’s mental status examination

     was generally normal, and she did not require inpatient treatment. See id. at 226-37.

     Moreover, as the ALJ set forth in his decision, plaintiff’s medical records demonstrate

     that when plaintiff suffered from anxiety, she still exhibited generally normal findings and

     denied experiencing any psychiatric symptoms. See id. at 19, 363, 567, 573, 689, 692,

     694.

             According, the Court concludes that the ALJ properly assessed the stress

     limitations set forth by Dr. Caldwell, and rendered an RFC determination consistent with

     the record.



                                   2. Plaintiff’s Other Treating Providers

             Plaintiff argues that the ALJ improperly weighed the opinion evidence of plaintiff’s

     treating psychiatric providers, including NP Henderson and Ms. Williams, as well as Dr.

     Kang. See Dkt. No. 9 at 19. The opinions of non-acceptable sources, 4 or “other

     sources,” “may be used ‘to show the severity of the individual’s impairments(s) and how

     it affects the individual’s ability to function.’” Beckers v. Colvin, 38 F. Supp. 3d 362, 371

     (W.D.N.Y. 2014) (quoting SSR 06-3p, 2006 WL 2329939, at *3, Titles II and XVI:

     Considering Opinions and Other Evidence From Sources Who Are Not “Acceptable

     Medical Sources” in Disability Claims (S.S.A. Aug. 9, 2006)). “SSR 06-03p states that

     an ALJ should apply the same factors to analyze the opinion of a non-acceptable


        4
         “Medical sources who are not ‘acceptable medical sources[ ]’ [include] nurse practitioners,
physician assistants, licensed clinical social workers, chiropractors, audiologists, and therapists.” SSR
06-3p, 2006 WL 2329939, at *2.

                                                          21
medical source as would be used to analyze the opinion of an acceptable medical

source.” Id. (citing SSR 06-3p). Indeed, although such sources are not considered

“medical opinions” under the regulations and, thus, are not entitled to enhanced w eight,

“these assessments are nevertheless ‘important and should be evaluated on key issues

such as impairment severity and functional effects.’” Paquette v. Colvin, No.

7:12-CV-1470 (TJM/VEB), 2014 WL 636343, at *6 (N.D.N.Y. Feb. 18, 2014) (quoting

SSR 06-03p, 2006 WL 2329939, at *3). The Second Circuit has made clear that “the

ALJ has discretion to determine the appropriate weight to accord the [other source's]

opinion based on all the evidence before him.” Diaz v. Shalala, 59 F.3d 307, 313-14 (2d

Cir. 1995).

          First, the Court agrees with the Commissioner that the ALJ correctly granted Dr.

Kang5 “limited weight.” The regulations advise that “because nonexamining sources

have no examining or treating relationship with you, the weight we will give their medical

opinions will depend on the degree to which they provide supporting explanations for

their medical opinions.” 20 C.F.R. § 404.1527(c)(3). In the February 7, 2017 report, Dr.

Kang explicitly indicates that he was “not involved in direct patient evaluation, treatment

or diagnosis.” T. 1106. Thus, as the ALJ correctly noted, because of the lack of a

treating relationship, Dr. Kang had “little insight into [plaintiff’s] actual functional abilities.”

Id. at 17. Thus, as the Commissioner notes, the ALJ appropriately did not consider Dr.

Kang’s opinion as that of a treating physician, and granted him the proper weight.

          Second, the Court agrees with the Commissioner that the ALJ properly assessed


   5
       Dr. Kang co-signed NP Henderson’s report. See T. 1106.

                                                   22
the opinions of NP Henderson and Ms. Williams, and reasonably gave them little weight

as they were inconsistent with other evidence in the record, including the providers’ own

treatment notes. See Dkt. No. 12 at 11. The ALJ granted NP Henderson’s April 2014

and February 2017 opinions “limited weight.” As the ALJ pointed out, NP Henderson

was unable to assess at least eight limitation areas in the April 2014 review and two

limitation areas in the February 2017 review. See T. 1017-18, 1104. The ALJ also

correctly indicated “that the majority of the limitations [NP Henderson] identified were

based solely on [plaintiff’s] reports, as opposed to objective findings.” T. 17; see id. at

1017 (“Plaintiff has reported that she had often felt the need to call in to work due to

symptoms of depression or feeling too anxious to attend work.”) (noting in the two areas

wherein NP Henderson indicated that plaintiff was “unable to meet competitive

standards” that the opinion was based on plaintiff’s subjective reporting), 1104

(“[Plaintiff] reported difficulty maintaining attendance and work expectations in previous

job.”). It is well-settled that “an ALJ may afford less weight to medical opinions that

appear to be solely based on a plaintiff's subjective allegations.” Cruz v. Colvin, 278 F.

Supp. 3d 694, 699 (W .D.N.Y. 2017) (citation omitted) (“In assigning limited weight to the

opinion of plaintiff's treating primary care physician, Dr. Sarah Porter, the ALJ observed

that Dr. Porter's reports were inconsistent with the other evidence of record, and that the

limitations she described appeared to be based solely on plaintiff's subjective

complaints.”). Moreover, as the ALJ noted, NP Henderson’s April 2014 and February

2017 reports were inconsistent with other record evidence, including her own

observations and treatment notes. See T. 17. In the April 2014 review, NP Henderson


                                             23
indicated indicated that plaintiff suffered from major depressive disorder, problems with

social environment, and anxiety. Id. at 1015. NP Henderson indicated that plaintif f had

been attending psychotherapy and taking her medications as prescribed, and reported

benefit to her mood and anxiety. Id. Still, plaintiff continued to experience depression

and anxiety symptoms. Id. She indicated that plaintiff was generally alert and oriented

at appointments, and her speech was typically fluent. Id. Her mood was often marked

as depressed. Id. In the February 2017 report, NP Henderson noted that plaintif f’s

prognosis was guarded. Id. at 1103. However, as the ALJ suggested, NP Henderson’s

treatment notes demonstrate generally unremarkable mental status examinations in July

2016, August 2016, and September 2016. See id. at 17, 708-09, 714-15, 720-21.

       To the extent that plaintiff argues that the ALJ should have sought additional

progress notes from NP Henderson to resolve any apparent ambiguity in the record, the

Court disagrees. See Dkt. No. 9 at 21-22. To be sure, “the ALJ is under an affirmative

duty to adequately develop the medical record.” Rosado v. Barnhart, 290 F. Supp. 2d

431, 438 (S.D.N.Y. 2003) (citing 20 C.F.R. § 416.912(d) (stating that the SSA will make

reasonable efforts to obtain a complete medical history from treating sources)). “The

ALJ's duty to develop the record remains the same regardless of whether the claimant is

represented by counsel.” Cruz v. Astrue, 941 F. Supp. 2d 483, 495 (S.D.N.Y. 2013).

“Despite this duty, courts in this Circuit have found that ‘it is not per se error for an ALJ to

make the RFC determination absent a medical source assessment as to what the

claimant can still do despite the limitations caused by his or her impairments.” Weed

Covey v. Colvin, 96 F. Supp. 3d 14, 29 (W .D.N.Y. 2015) (citation omitted).


                                              24
              [R]emand is not always required when an ALJ fails in his duty
              to request opinions, particularly where . . . the record contains
              sufficient evidence from which an ALJ can assess the
              petitioner's residual functional capacity. Although an ALJ has
              an affirmative duty to develop the administrative record even
              when a claimant is represented by counsel, where there are no
              obvious gaps in the administrative record, and where the ALJ
              already possesses a complete medical history, the ALJ is under
              no obligation to seek additional information in advance of
              rejecting a benefits claim.

Id. (internal citation and quotation marks omitted). Here, as the Commissioner notes,

the ALJ did not base his weight determination on the alleged sparsity of NP Henderson’s

treatment notes; instead, he noted that her assessm ents were not supported by her own

past evaluations. See Dkt. No. 12 at 12; T. 17. Even if the record did not contain the

entirety of NP Henderson’s treatment record, it did contain other medical evidence and

opinions from the relevant period, which the ALJ relied on in making his RFC

determination. See Weed Covey, 96 F. Supp. 3d at 29; cf. Craig v. Comm’r of Soc.

Sec., 218 F. Supp. 3d 249, 268 (S.D.N.Y. 2016) (remanding where the record did not

contain any of the treating psychiatric’s treatment records). “Generally, additional

evidence or clarification is sought when there is a conflict or ambiguity that must be

resolved, when the medical reports lack necessary information, or when the reports are

not based on medically acceptable clinical and laboratory diagnostic techniques.” Janes

v. Colvin, No. 6:15-CV-1518 (GTS), 2017 WL 972110, at *4 (N.D.N.Y. Mar. 10, 2017),

aff'd, 710 F. App’x 33 (2d Cir. 2018) (summary order) (citing 20 C.F.R. § 404.1520b;

Rosa v. Callahan, 168 F.3d 72, 80 (2d Cir. 1999); Schaal, 134 F.3d at 505). T here is

nothing in the ALJ’s decision, or NP Henderson’s report, demonstrating that the ALJ

lacked any information necessary to make a proper RFC determination. See Vicky M. v.

                                             25
Comm’r of Soc. Sec., No. 8:17-CV-521 (DJS), at 9 (N.D.N.Y. Aug. 28, 2018).

         The Court finds that a similar analysis may be applied to the medical opinions of

Ms. Williams. Ms. Williams completed five assessments considering plaintiff’s

employability in conjunction with her mental limitations ranging from October 2014

through October 2016. See T. 594-95, 1173-74, 1180, 1184-87. In granting these

opinions “limited weight,” the ALJ reasoned that the “significant functional limitations [Ms.

Williams] identified [were] not supported by the objective medical evidence, including

treatment notes from her office.” Id. at 18. As both the ALJ and the Com missioner

indicate, Ms. Williams’ treatment notes demonstrate plaintiff’s progress in her treatment

and in identifying the triggers of her anxiety and obsessive thoughts and compulsive

behaviors. See id. at 18, 369, 372, 374, 375, 380, 385, 646, 650-51, 660-62, 682; see

also Dkt. No. 12 at 15. As the Commissioner indicates, Ms. Williams’ assessment of

plaintiff’s GAF score was indicative of only moderate symptoms in November 2014 and

July 2015, and mild symptoms in October 2015. T. 368-69, 645, 1069; Dkt. No. 12 at

16-17.

         Further, records from July 2016 note that plaintiff had connected with a women’s

support group to “reenter and obtain gainful employment,” signed up and been accepted

to OCM BOCES, and signed up with Acces-VR for additional support training. T. 1093.

Plaintiff indicated that her “social network growing and skills obtain[ed] . . . [were]

improving her quality of life.” Id. Plaintiff stated that she had a positive response to

treatment. Id. To the extent that plaintiff raises potential conflicting evidence within Ms.

Williams’ treatment notes, it was within the ALJ’s discretion to weigh this evidence


                                              26
against other evidence in the record and resolve the conflict accordingly. See Armstrong

v. Comm'r of Soc. Sec., No. 1:06-CV-1049 (DNH), 2009 W L 2883046, at *4 (N.D.N.Y.

Sept. 4, 2009) (“The ALJ was well within his discretion to resolve the evidentiary conflict

presented by Dr. Zimring's opinion.”); Crouch ex rel. K.C. v. Astrue, No. CIV.A. 5:11-820,

2012 WL 6948676, at *8 (N.D.N.Y. Dec. 31, 2012), report and recommendation adopted

2013 WL 316547 (N.D.N.Y. Jan. 28, 2013) (“[I]t is an [ALJ’s] exclusive prerogative to sort

through and resolve conflicts in the evidence.”). In addition, there is no indication that

the ALJ cherry picked or otherwise “selectively chose to consider only the parts of

William’s [sic] treatment notes that suggested that [p]laintiff was recovering from her

mental disability[.]” Dkt. No. 9 at 23. It is well-settled that “[t]he ALJ was entitled to

separately weigh each of the available opinions, and to adopt only those portions of the

opinions which were consistent with, and/or supported by, the other evidence of record.”

Burkey v. Colvin, 284 F. Supp. 3d 420, 424 (W .D.N.Y. 2018).

       Moreover, the ALJ’s RFC determination and appropriation of weight amongst

medical opinions is consistent with Dr. Caldwell’s opinion. As indicated above, the ALJ

properly granted Dr. Caldwell consultative psychiatric evaluation “great weight.” See

supra, at 18-22; see also Sauvie v. Comm'r of Soc. Sec., No. 7:16-CV-1302, 2018 W L

748897, at *6 (N.D.N.Y. Feb. 7, 2018) (“The Second Circuit has consistently recognized

that opinions from consultative examiners, including non-examining consultants, may

constitute substantial evidence in support of a RFC and may be afforded more weight

than a plaintiff’s treating source.”) (citing Heagney-O'Hara v. Comm'r of Soc. Sec., 646

F. App’x 123, 126 (2d Cir. 2016) (summary order) (ALJ properly afforded more weight to


                                              27
non-treating source than treating source because the non-treating source’s opinion was

consistent with the objective medical evidence in the record); Monette v. Colvin, 654 F.

App’x 516, 518 (2d Cir. 2016) (summary order) (“The greater weight accorded by the

ALJ to the opinion of the consultative psychologist is also consistent with the record at

large and the applicable regulations.”); Snyder v. Colvin, 667 F. App’x 319, 320 (2d Cir.

2016) (summary order) (“The opinion of a treating physician is not binding if it is

contradicted by substantial evidence, and a consulting physician report may constitute

such evidence.”). Dr. Caldwell’s opinion was also consistent with the opinion of the

State agency psychological consultant Dr. Juriga, who, after reviewing the record, opined

that plaintiff retained the ability to perform semi-skilled work. T. 91. In granting Dr.

Juriga’s opinion “partial weight,” the ALJ took “into account [plaintiff’s] treatment history,”

and, instead, limited her to simple work activity. Id. at 16. Accordingly, the Court

concludes that the ALJ’s decision to discount plaintif f’s treating provider’s medical

opinions was supported by substantial evidence.

       The ALJ has the responsibility of reviewing all the evidence before him, resolving

inconsistencies, and making a determination consistent with the evidence as a whole.

See Bliss v. Colvin, No. 13-CV-1086, 2015 WL 457643, at *7 (N.D.N.Y., Feb. 3, 2015).

"[I]t is the province of the ALJ to consider and resolve conflicts in the evidence as long

as the decision rests upon ‘adequate findings supported by evidence having rational

probative force.'" Camarata v. Colvin, No. 14-CV-0578, 2015 W L 4598811, at *9

(N.D.N.Y. July 29, 2015) (quoting Galiotti v. Astrue, 266 F. App'x 66, 67 (2d Cir. 2008)

(summary order)). It is clear from the ALJ's overall decision that he appropriately


                                              28
considered the evidence before him, including the opinions of record and plaintiff’s

medical records.

       As such, the Court's review of the ALJ's overall decision indicates that he properly

reviewed the evidence of record and provided sufficient explanation for his analysis. For

the reasons above, the Court therefore finds that the ALJ's RFC determination (including

his analysis of the opinion evidence) and overall finding that plaintiff is not disabled are

supported by substantial evidence.



                                       III. Conclusion

       WHEREFORE, for the reasons stated above, it is hereby:

       ORDERED, that Sophie H.’s motion (Dkt. No. 9) is DENIED; and it is further

       ORDERED, that the Commissioner’s motion for judgment on the pleadings (Dkt.

No. 12) is GRANTED; and it is further

       ORDERED, that the Clerk of the Court serve copies of this Memorandum-

Decision and Order on the parties in accordance with the Local Rules.

       IT IS SO ORDERED.

Dated: August 22, 2019
       Albany, New York




                                             29
